Citation Nr: 1141844	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO. 08-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The Veteran has service-connected PTSD that results in total occupational and social impairment due to gross impairments of insight and judgment characteristic of PTSD, and secondary severe recurrent major depression, which are superimposed upon a nonservice-connected somatoform disorder and an extremely severe mixed personality disorder with borderline, narcissistic, histrionic and paranoid aspects.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the Veteran has extreme psychiatric disability productive of total social and occupational impairment that cannot be dissociated from her service-connected PTSD. As a result, the Board grants an increased rating of 100 percent for PTSD.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the benefits sought on appeal in full. Therefore, no further notice or development is needed with respect to this matter.


Merits of the Claim

The Veteran is service-connected for PTSD related to an in-service sexual assault, and seeks a rating in excess of 30 percent for this disability. Her representative contends in an October 2011 Written Brief Presentation that a 100 percent rating is warranted based on findings of a June 2005 VA examiner. 

Service treatment records indicate that the Veteran was seen for an unexpected pregnancy in June 1980, during service. She indicated to a treating clinician she had been raped and the pregnancy was ended. Service treatment records include numerous physical and emotional complaints both before and after the rape. She continued in active service through February 1982.

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

It is noted in multiple medical records that the Veteran is receipt of Social Security Administration (SSA) disability benefits, although, as the Veteran's representative has noted, the SSA records have not been sought or obtained by the RO.

In a January 2005 claim for an increased rating for PTSD, the Veteran wrote that she was having increasing trouble dealing with people. She reported that a man she tried to date said she was very cold and rude. She asserted that she thought she was being nice but she cannot stand being touched by people. She related that she hides at home, does not go out, and surrounds herself with animals. She reported that she does not have friends and does not care about how she looks. She described herself as unattractive. She asserted that men only wanted sexual relations and not to have a relationship with her or to care about her, "and then throw me away like a piece of garbage." She described the in-service assault as having hurt her in many ways.

At a VA examination in June 2005, the Veteran was seen by a VA clinical and forensic psychologist who had also seen her in August 2002 in connection with her original claim for service connection for PTSD.

The examiner noted the Veteran to be divorced. The Veteran described frequent nightmares of the in-service rape. She reported that she has slept with a meat cleaver under her pillow and on one occasion almost hurt her former husband when he awakened her at night. She described herself as reclusive, isolated and withdrawn.

The examiner noted as "most obvious" the Veteran's anger, irritability, sense of entitlement, and extreme fury with the world.

By history it was noted that the Veteran has threatened to castrate men who have dated her daughters. She described herself as depressed and anxious much of the time. The examiner opined that it was the Veteran's view that all that has happened to her from the time that she entered the military was a result of her military sexual trauma, but that this was not the case, as she had other problems such as extreme emotional variability, disturbed interpersonal relationships, and a very confused and amorphous self-image, all of which were characteristic of a very severe personality disorder with multiple facts to it.

The examiner noted by history that the Veteran was married for the first time for several weeks in 1974, and a second time in 1982. The second marriage lasted until 1996. She described her second husband as having multiple affairs that caused her to get cancer. She indicated she drank alcohol a great deal more than she had previously because of his behavior. She reported having two children by the second marriage.

The VA examiner found that the Veteran was alert, oriented in all three spheres, in good contact with routine aspects of reality and showing no signs or symptoms of psychosis. She spoke in a rather clipped and pursed type manner as if no one is going to believe her and as if she can expect the worst from the VA and any other system. She had little or no insight into her own pathology. Her conversation was generally relevant and coherent, though it included some beliefs that bordered on delusional. Aside from her extreme anger, frustration, defensiveness, evasiveness and a "chip on the shoulder," her affect was rather expressionless. The examiner found her to be angry, hostile, and "short-fused."

Memory and intellect appeared to be intact and of about average capacity. The examiner described the Veteran as demonstrating "colossal impairments in insight and judgment characteristic of PTSD."  She had labile emotionality, disrupted interpersonal relationships and a distorted and confused sense of self.

The examiner's Axis I diagnoses were PTSD, moderate to moderately severe; major depressive disorder, recurrent, severe, secondary to PTSD, but also to other non-service-connected stressors; alcohol dependence, severe, currently in alleged full remission; and a non-service-related chronic, moderate to moderately severe somatoform disorder. An Axis II diagnosis of mixed personality disorder, extremely severe, with borderline, narcissistic, histrionic and paranoid aspects was also reported.

The examiner estimated a Global Assessment of Functioning of 50 strictly with reference to her PTSD and that portion of her depression that was associated with it. This was based on what the examiner described as moderate to occasionally moderately severe impairments in social, occupational, emotional and psychological functioning as a result of these conditions. The examiner opined that the bulk of the Veteran's psychiatric difficulties and problems in adjusting to life are related to her severe character pathology, and to her somatoform disorder, more so than due to her PTSD. Presumably, then, her overall GAF would be significantly below 50.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

The VA examiner opined that the combination of the Veteran's service-connected conditions and those that are not service-related rendered her unemployable. 

The Board finds the VA examiner's report to be competent medical evidence provided with reference to accurate factual information and supported by adequate reasoning. The examination report is therefore of a high probative value.

Further, the Board finds the Veteran's description of symptoms in writings, at treatment, and at the VA examination to be a credible description of her perceptions and experiences, from her perspective, though impacted by what the June 2005 VA examiner described as extreme impairment of insight and judgment and fury with the world.

Private records of psychiatric treatment from November 2005 to December 2006 reflect complaints of nightmares related to a rape over 30 years ago and a tendency to isolate herself from others. Her mood was withdrawn at times and depressed wit irritability at times. The treating clinician found that the Veteran's inability to trust any males was not likely to change. Positive aspects of her relationships with her two children were noted. In January 2006 an increase in her psychiatric medication was contemplated. It was noted in an August 2006 treatment record that she may be facing homelessness.

In Mittleider v. West, 11 Vet. App. 181 (1998) (holding Board must have evidence to support separation of symptoms of PTSD from those of personality disorder in rating service-connected PTSD), the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.

In this regard, the June 2005 VA examiner made strong efforts to dissociate the Veteran's extreme personality disorder and somatoform disorder from her severe PTSD and that part of her severe major depression associated with her PTSD, perhaps as good an effort as could be offered under the circumstances. However, the Board notes that the Veteran's writings and how she thinks of her symptoms are suffused with thoughts of the in-service rape and the flaws of men. The Board is not persuaded that impairment due to rape-related PTSD and depression is separable from the effects of its superimposition upon her nonservice-connected somatoform disorder and her extreme personality disorder. 

In this respect, the Board will afford the benefit of the doubt in favor of the Veteran, and find that the bulk of her psychiatric symptoms cannot be dissociated from active service. The Veteran was clinically evaluated as psychiatrically normal upon entry into service. The tone of the Veteran's January 2005 letter, the description the Veteran's "colossal" lack of insight and judgment that the VA examiner found characteristic of PTSD, the Veteran's sleeping with a meat cleaver under her pillow, or threatening to castrate her daughter's boyfriends, and her inability to find employment or maintain any constructive social relationship other than with her two daughters, among many other factors, depicts a rather severe level of disability that would be quite difficult to persuasively dissociate from the effects of a rape in a person with a pre-existing extreme personality disorder. 

The Veteran is currently rated as 30 percent disabled due to service-connected PTSD. Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran has not alleged, and VA treatment records contain no indication of, an increase in severity during the one year period prior to her January 2005 claim for an increased rating. Rather, the evidence is consistent with the current disability level having been maintained for the full year prior to January 2005 and earlier. The June 2005 VA examiner opined that there was no evidence of recent worsening of the condition, citing specifically to his September 2002 VA psychiatric examination report of the Veteran as a point of reference in making this finding. Thus, to the extent the Board awards an increased rating in this decision, an effective date of the date of claim for an increased rating for PTSD is warranted. See 38 C.F.R. § 3.400(o)(2).

The question as to whether the Veteran's PTSD is more appropriately rated as 70 percent or 100 percent disabled due to PTSD is a close one. Her symptoms are unusual but impairment in judgment and insight due to PTSD is "colossal" and overall the psychiatric disability picture is an extreme one. Due to the unusual nature of her symptoms, the Board will focus not on the examples of symptoms set forth in the rating criteria, but rather on whether she is better described as having  "occupational and social impairment, with deficiencies in most areas," as is set forth in the criteria for a 70 percent rating, or "total occupational and social impairment," as is set forth in the criteria for a 100 percent rating. See 38 C.F.R. § 4.130 (emphasis added). She has no job or social relationships apart from her two daughters, and it appears that she is extremely limited in her capacity to attain either social relationships or gainful employment. Reportedly she has not worked since 1994. Based on the evidence and considerations discussed above, the Board finds that it is at least as likely as not that the Veteran has total occupational and social impairment. Accordingly, affording all benefit of the doubt in favor of the Veteran, a rating of 100 percent for service connection for PTSD is warranted, effective from January 24, 2005, the date of receipt of the claim for an increased rating. 



ORDER

A rating of 100 percent for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


